Citation Nr: 1425211	
Decision Date: 06/04/14    Archive Date: 06/16/14

DOCKET NO.  94-03 646	)	DATE
	)
	)

On appeal from the 
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina



THE ISSUES

1.  What evaluation is warranted for the service-connected lumbosacral strain with degenerative disc and joint diseases beginning on November 26, 2009?

2.  Entitlement to a rating in excess of 10 percent for the service-connected right anterior chest lesion (Ghon Complex), claimed as pulmonary tuberculosis since September 27, 1991.

3.  Entitlement to service connection for a claimed gastrointestinal disorder.  



REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

The Veteran and his wife and son


ATTORNEY FOR THE BOARD

A. Barner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1952 to November 1954.

This appeal initially came before the Board of Veterans' Appeals (Board) from rating decisions of the RO.  

Specifically, in a January 1992 rating decision, the RO found that new and material evidence had not been presented to reopen the claim of service connection for a low back disorder and denied a compensable rating for the service-connected right anterior chest lesion (Ghon Complex), claimed as pulmonary tuberculosis.  

In addition, in a February 1994 rating decision, the RO found that new and material evidence had not been presented to reopen the claim of service connection for psychophysiological gastrointestinal reaction.  

The Board has considered documentation included in the Virtual VA system in reaching the determinations below. 

The Board recognizes that the issue of an increased rating for the service-connected degenerative disc disease and entitlement to an extraschedular rating were previously listed separately; however, the Board finds that the issue is best characterized as set forth on the title page, and all theories of entitlement are addressed in the decision.  

The Board recognizes that the issue of an increased rating for the service-connected right anterior chest lesion (Ghon disease), claimed as pulmonary tuberculosis was previously split into two issues; however, the Board finds that it is best characterized as set forth on the cover page.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of service connection for a gastrointestinal disorder is being remanded to the AOJ.


FINDINGS OF FACT

1.  Since November 25, 2009 the service-connected lumbar spine disability is shown not to have been productive of pronounced intervertebral disc syndrome; unfavorable ankylosis of the entire thoracolumbar spine; or incapacitating episodes due to intervertebral disc syndrome having a total duration of at least six weeks during any 12-month term.  

2.  The service-connected right anterior pulmonary lesion (Ghon's complex) is shown to be productive of a disability picture manifested by symptoms of shortness of breath, dyspnea on exertion and increased sputum.  

3.  The right anterior pulmonary lesion (Ghon's complex) are not shown to have resulted in PFT testing manifested by a  FEV-1 of 56 to 70 percent of predicted, or; FEV-1/FVC of 56 to 70 percent, or; DLCO (SB) 56 to 65 percent of predicted; nor was moderate unspecified pneumoconiosis, with considerable pulmonary fibrosis and moderate dyspnea on slight exertion, confirmed by pulmonary function tests with marked impairment of health demonstrated; nor was pulmonary involvement with persistent symptoms requiring chronic low dose (maintenance) or intermittent corticosteroids demonstrated; nor was moderately severe chronic bronchitis manifested by rales through the chest, and the beginning of a chronic airway obstruction demonstrated.


CONCLUSIONS OF LAW

1. The criteria for the assignment of a rating higher than 40 percent for the service-connected lumbar spine disability beginning on November 25, 2009 are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a including Diagnostic Codes 5237, 5242, 5243 (2013); 38 C.F.R. § 4.71a  including Diagnostic Codes 5010, 5292, 5295 (2003); 38 C.F.R. § 4.71a including Diagnostic Code 5293 (2002).

2. The criteria for the assignment of a 20 percent rating, but not higher for the service-connected right anterior chest lesion (Ghon complex), claimed as pulmonary tuberculosis, are met for the period on appeal.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.79 including Diagnostic Code 6724 (1995); 38 C.F.R. § 4.71a including Diagnostic Code 6724 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In regards to the claims for increased ratings, the requirements of the Veterans Claims Assistance Act of 2000 (VCAA) have been met.  As service connection, an initial rating, and an effective date have been assigned, the notice requirements of 38 U.S.C.A. § 5103(a) have been met. 

VA fulfilled its duty to assist the claimant in obtaining identified and available evidence needed to substantiate the claims, and as warranted by law, providing VA examinations.  

The November and January 2012 VA examination reports contain sufficiently specific clinical findings and informed discussion of the pertinent history and clinical features of the disabilities on appeal, and are adequate for purposes of this appeal.  

There was substantial compliance with the September 2012 remand as to the issues decided herein.  There is no evidence that any VA error in notifying or assisting the Veteran reasonably affects the fairness of this adjudication.  Indeed, the Veteran has not suggested that such an error, prejudicial or otherwise, exists.  Hence, the case is ready for adjudication. 


Procedural History

The RO granted service connection for a right anterior chest lesion (Ghon complex) rated as noncompensably disabling since January 10, 1966. 

As noted, a January 1992 rating decision found that new and material evidence had not been presented to reopen the claim of service connection for a low back disorder, and denied a compensable rating for the service-connected right anterior chest lesion (Ghon Complex).  

A February 1994 rating decision found that new and material evidence had not been presented to reopen the claim of service connection for psychophysiological gastrointestinal reaction.   

In an April 1996 decision, the Board denied a compensable rating for the service-connected right anterior chest lesion and found that new and material evidence had not been presented to reopen claims of service connection for a psychophysiological gastrointestinal reaction and a low back disorder.  

The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In May 2000, the Court vacated the remaining portion of the 1996 decision, and remanded the issues to the Board. 

Thereafter, in February 2001, the Board found that new and material evidence had been presented to reopen the claim of service connection for a low back disorder and remanded that issue.  

The Board also remanded the issues of whether new and material evidence had been submitted to reopen a claim of service connection for psychophysiological gastrointestinal reaction and a compensable rating for the service-connected right anterior chest lesion. 

In April 2003, the RO granted a 10 percent rating for the service-connected right anterior chest lesion, effective on September 27, 1991, the date of receipt of the claim for an increased rating.  

The RO also granted service connection for lumbosacral strain with degenerative disc disease and degenerative joint disease, assigning a 10 percent rating beginning on September 27, 1991. 

In November 2004, the Board in part remanded the issue of an increased rating for the service-connected lumbosacral strain with degenerative disc disease and degenerative joint disease. 

In November 2004, the Board denied the claim for a rating higher than 10 percent for the service-connected right anterior chest lesion and denied reopening of the claim of service connection for a psychophysiological gastrointestinal reaction.  The Veteran appealed these decisions to the Court.  

In a March 2007 Memorandum Decision, the Court vacated the portion of the November 2004 decision denying these issues, and remanded the matter to the Board. 

In a March 2007 rating decision, the RO granted service connection for radiculopathy of the right lower extremity and assigned a 10 percent evaluation, effective on September 28, 2004. 

In a March 2007 Supplemental Statement of the Case, the RO assigned a 40 percent rating for the Veteran's service-connected back disability, effective on May 10, 2006. 

In December 2007, the Board remanded all issues on appeal for further development.  

In July 2011, the Board reopened the claim of service connection for psychophysiological gastrointestinal reaction and addressed the issue as two claims including service connection for a gastrointestinal disorder and service connection for a psychiatric disorder.  All issues were again remanded for further development.

In September 2012, the Board denied the claim for a compensable rating for the service-connected lumbar spine disability for the period beginning on September 27, 1991 to October 17, 2001; the Board assigned a 20 percent rating for the period beginning on October 17, 2001 to March 9, 2004; the Board denied a rating greater than 10 percent for the period beginning on March 10, 2004 to May 9, 2006, and denied an evaluation greater than 40 percent for the period beginning on May 10, 2006 to November 25, 2009.  

The issues of service connection for a gastrointestinal disorder, an increased rating for right anterior chest lesion since September 27, 1991 (to include consideration of the year prior), and an increased rating (to include extraschedular consideration) for the service connected lumbar spine disability beginning on November 26, 2009 were remanded.  

Pursuant to the most recent September 2012 remand, additional VA treatment records were sought and either obtained and associated with the record or the Veteran was notified that they were not available.  In addition, VA examinations were obtained. 

The Board observes that the claims of service connection for a psychiatric disorder, and a total disability rating based on individual unemployability by reason of service-connected disability were granted in a July 2013 rating decision, such that they are no longer on appeal.  

In addition, the previously referred issues have been addressed by a January 2014 rating decision, and the Veteran has not yet perfected an appeal, such that the Board does not have jurisdiction over these matters.


Increased Ratings

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155.  Separate Diagnostic Codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589, 592-93 (1991).

When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505, 519 (2007).  


Ghon Complex 

The issue of an increased rating in excess of 10 percent for the service-connected right anterior chest lesion (Ghon's Complex), beginning on September 27, 1991, must be considered under both the old and new criteria for rating respiratory disability.

Service connection was established for the lesion of the right anterior chest (Ghon complex) by rating decision of January 1966 and has remained in effect to this date.  It was most recently rated as 10 percent disabling under 38 C.F.R. § 4.97, Diagnostic Code 6724 (chronic inactive pulmonary tuberculosis)-6603 (pulmonary emphysema).  

The Board notes that the respiratory rating criteria, including that pertaining to pulmonary emphysema under 38 C.F.R. § 4.97, Diagnostic Code 6603, were changed in October 1996.  Therefore, adjudication of this claim must include consideration of both the old and new criteria.

The Board observes that the Veteran was rated according to Diagnostic Code 6899-6802, and later according to 6799-6724, and 6724-6603.

Diagnostic Code 6802 (1995) indicates that unspecified pneumoconiosis that is definitely symptomatic with pulmonary fibrosis and moderate dyspnea on extended exertion warrants a 10 percent rating.  

A 30 percent rating is assignable when it is moderate, with considerable pulmonary fibrosis and moderate dyspnea on slight exertion, confirmed by pulmonary function tests with marked impairment of health.  

The VA examiners have indicated that the Veteran's lung disability PFT results are akin to a restrictive lung disease under the new regulations.  

With the regulatory changes, effective on October 7, 1996, VA added Diagnostic Code 6845 for restrictive lung disease, chronic pleural effusion or fibrosis.  

A 10 percent rating is warranted when Forced Expiratory Volume in one second (FEV-1) of 71 to 80 percent predicted; or FEV-1 to Forced Vital Capacity (FEV-1/FVC) of 71 to 80 percent; or Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO (SB)) of 66 to 80 percent predicted.  

A 30 percent rating is assignable for FEV-1 of 56 to 70 percent of predicted, or; FEV-1/FVC of 56 to 70 percent, or; DLCO (SB) 56 to 65 percent of predicted.  38 C.F.R. § 4.97, Diagnostic Code 6845 (2013).  

Diagnostic Code 6846 refers to sarcoidosis, another restrictive lung disease, and provides for a 30 percent rating when there is pulmonary involvement with persistent symptoms requiring chronic low dose (maintenance) or intermittent corticosteroids.  

Diagnostic Code 6846 may otherwise be rated as chronic bronchitis under 38 C.F.R. § 4.97, Diagnostic Code 6600.  Under Diagnostic Code 6600, a 10 percent rating requires a Forced Expiratory Volume in one second (FEV-1) of 71 to 80 percent predicted; or FEV-1 to Forced Vital Capacity (FEV-1/FVC) of 71 to 80 percent; or Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO (SB)) of 66 to 80 percent predicted.  

A 30 percent rating requires a FEV-1 of 56 to 70 percent predicted; or FEV-1/FVC of 56 to 70 percent; or DLCO (SB) of 56 to 65 percent predicted.  38 C.F.R. § 4.97, Diagnostic Code 6600 (2013).

The October 2001 VA examiner opined that this disability was analogous to the old rating criteria for bronchitis, such that the Board will also consider former Diagnostic Code 6600 (1995).  

As such, a 10 percent evaluation was assignable for moderate bronchitis manifested by considerable night or morning cough, slight dyspnea on exercise, scattered bilateral rales.  

A 30 percent rating was assignable for moderately severe chronic bronchitis manifested by persistent cough at intervals throughout the day, considerable expectoration, considerable dyspnea on exercise, rales through the chest, and the beginning of a chronic airway obstruction.  Id. 

Under both the old and new Diagnostic Code 6724, a 20 percent evaluation is provided for chronic, inactive pulmonary tuberculosis following moderately advanced lesions, provided that there is continued disability, emphysema, dyspnea on exertion, impairment of health, etc.  Otherwise, a noncompensable rating is warranted.  38 C.F.R. § 4.97 (1996); 38 C.F.R. § 4.97 (2013).  

Under 38 C.F.R. § 4.97 Diagnostic Code 6603 (2013) for pulmonary emphysema, a 10 percent rating is assignable when the Forced Expiratory Volume at one second (FEV-1) is 71 to 80 percent predicted, or; the ratio of FEV-1 to Forced Vital Capacity (FVC) (FEV-1/FVC) is 71 to 80 percent, or; Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO) (SB) is 66 to 80 percent predicted.  

A 30 percent evaluation is assignable with an FEV-1 of 56 to 70 percent of predicated value; FEV-1/FVC of 56 to 70 percent of predicated value; or a DLCO (SB) of 56 to 65 percent of predicated value.  Id.  

The Veteran is not required to meet each of the stated criteria in order to warrant an increased rating.  Rather, he need only meet one criterion because the criteria are listed in the alternative.  See Johnson v. Brown, 7 Vet. App. 95 (1994).  

Service connection was granted in 1966, and the current 10 percent evaluation was assigned in April 2003, effective on September 27, 1991, date of the claim for increase.  

The VA outpatient treatment records showed that, in August 1991, the Veteran reported experiencing increased sputum production, which was white and foamy.  He also reported having back pain that moved through to his chest.  The examination revealed that the lungs were clear.  There was no diagnosis related to his increased sputum production.  

In October 1991, the Veteran reported feeling short winded for years that was  seemingly worsening.  He indicated that he had occasional white sputum, and denied having chest pain and smoking.  A chest X-ray study performed revealed a right upper lobe granulomata.  The lungs were otherwise clear, and impression was that of a stable chest.  

In January 1992, the Veteran underwent VA general examination when he reported experiencing shortness of breath since 1980.  He reported being treated as though he had tuberculosis while in service.  He stated that he had been told after he left service he should have an annual chest X-ray study.  According to the record, the Veteran had cultures for acid-fast bacilli, which were negative.  However, he was given a precautionary dose of medicine due to the possibility of tuberculosis.  

The examination of the lungs revealed that he had good breath sounds throughout.  There were no rales or rhonchi present.  An X-ray examination of the chest proved normal.  The pertinent diagnosis was that of Ghon's complex of the right anterior chest.  

In August 1992, the Veteran provided testimony before a hearing officer at the RO, along with his wife and son.  He testified that he was short winded, had problems breathing, was often tired, and had chest pain.  He stated that the shortness of breath increased with activity.  

The Veteran's son testified that his father coughed a lot, spit up an abnormal amount of phlegm, and experienced shortness of breath even when talking.  

In September 1992, the Veteran submitted medical records dating from 1970 to 1981 related to periodic treatment sought for shortness of breath.  By way of background, it was noted that the Veteran had dyspnea on exertion and a history of occupational exposure to cotton dust.  The pulmonary function tests performed in October 1981 revealed that the Veteran's maximum oxygen uptake was less than the predicted normal.

In April 1993, the Veteran was hospitalized by VA for observation and evaluation regarding the right upper lobe pulmonary lesion and his reported pain.  He noted that he had been chronically short of breath for at least ten years.  He denied coughing and diaphoresis.  The pulmonary function tests performed in 1986 were noted to have been completely normal.  

The examination revealed that the Veteran's inspiratory excursion were intact and symmetric, bilaterally.  The ribs were nontender to palpation.  The lungs were clear to auscultation and percussion over all fields.  He had a regular heart rate and rhythm.  The admission chest X-ray showed evidence of an old right upper lobe granulomatous lesion, which had not changed since 1986.  There was no evidence of air space disease, effusion, infiltrates or edema.  

The Veteran's history, physical examination, and chest X-ray findings were all deemed to be inconsistent with any tuberculosis disease activity.  The pertinent diagnosis was that of right upper lobe (anterior segment) granuloma, stable since 1986.  

In July 1994, the Veteran again testified before a hearing officer at the RO.  The Veteran testified that his lung condition started in the service and that he presently experienced shortness of breath.  He reported having shortness of breath that sometimes interfered with his sleeping and work.  He reported being moved from a job in textile preparation to the delivery truck at work because of his disability.  He testified that, although his plant only operated three to four days weekly, he could not work additional days because he would be too exhausted.  The Veteran reported that he used an inhaler.  

The Veteran underwent a VA examination in October 1998 when he reported being diagnosed with active tuberculosis in 1954.  He complained of periodic difficulty breathing, but denied experiencing problems with a cough or hemoptysis.  

On examination, there were normal breath sounds.  There were no rales, rhonchi or wheezes.  The PFT testing showed that FEV-1/FVC was 81.5 percent of the predicated value.  The chest X-ray study showed a granuloma.  The impression was that of no active cardiopulmonary disease, with prior granulomatous disease confirmed by X-ray.  

At an October 2001 VA examination, the Veteran complained of having problems with a low-grade fever, night sweats, weight loss, and periodically coughing up blood.  On examination, there were no rales, rhonchi or wheezes.  The chest X-ray studies showed no acute appearing disease in the right lung with a hilar calcified granulomata.  The PFT testing showed that FEV-1 was 74 percent of the predicated value and that FEV-1/FVC was 103 percent of the predicated value.  It was opined that the PFT showed "mild" restrictive lung disease.  Thereafter, the examiner indicated that there was no evidence the Veteran had active tuberculosis.  

A report dated on January 10, 1992 was noted to have diagnosed the Veteran with a Ghon's complex of the right anterior chest, and the Veteran stated that he was treated as though he had tuberculosis due to the possibility of it. The examiner indicated that the Veteran had reported having a low grade fever with night sweats, weight loss and coughing blood at times with generalized weakness.  The chest and lung examination was normal.  There was noted to be weakness of the extremities, due to tenderness of the back.  A chest X-ray study showed a small to mild right lung or hilar calcified granulomata with no acute appearing chest and mild restricted lung disease on PFT.  

The Veteran claimed that he was exposed to local people who had tuberculosis in Greenland and that a chest X-ray study showed an opacity localized on the right upper lobe with a positive skin test, but there was no evidence that he had an active tuberculosis; thus, there was no evidence for any moderately advanced lesions or far advanced lesions.  

Under the revised criteria, the residuals of the condition were noted to be analogous to restrictive lung disease based on the Veteran's PFT.  Under the old regulations, the lung disease was as likely as not analogous to chronic bronchitis.  

A November 2002 addendum opinion indicated that the PFT showed the DLCO was entirely within normal limits.  A March 2003 addendum reported that the Veteran had a history of exposure to tuberculosis in 1954 and that a chest X-ray study showed an opacity in the right upper lobe with a positive skin test.  

A November 2003 treatment note indicated there was stable pulmonary fibrosis.

At a March 2004 VA examination, the Veteran was noted to have had a history of tuberculosis contracted in 1954.  The tuberculosis was noted to have been inactive for some unknown time.  On examination, breath sounds were symmetric, there were no rales or rhonchi, and expiratory phase was within normal limits.  

The PFT testing showed that the FEV-1 was 78 percent of the predicated value and that the FEV-1/FVC was 80.9 percent of predicated value.  A chest X-ray study showed evidence of an old granulomatous in the right hemithorax, but no active pulmonary disease.  It was noted that the Veteran's only residual from the tuberculosis was the scarring and that he had not been hospitalized for more than six months because of the tuberculosis.  

An April 2004 treatment note assessed the Veteran as having a history of COPD, reporting persistent cough, with unchanged X-ray.  The doctor indicated that the Veteran's Ghon complex increased the complexity of the Veteran's cough, as there was suspicion for possible re-activation of TB.  However, the chest X-ray study was noted to appear totally unchanged.  The Veteran was without truly significant symptoms for his condition.  There were decreased breath sounds throughout, and some scattered wheezes.  

A November 2004 chest X-ray showed no significant interval change when compared with that of April 2004.  The lungs remained mildly hyperinflated and a clinical correlation for COPD was recommended.  The previously identified benign calcified granulomata appeared radiographically stable.  There was no new intrathoracic mass, air space disease, pulmonary edema, pleural effusion or pneumothorax.  The cardiomediastinal silhouette was stable, and the pulmonary vascular pattern remained non-congested.  

The assessment indicated that the Veteran reported having intermittent infrequent dyspnea, and if symptoms worsened PFTs would be considered.  The examiner was unclear as to how the Veteran had a former diagnosis of pulmonary fibrosis in 1993, but no pulmonary fibrosis that was evident on examination.   Emphysematous findings in the chest X-ray study were unchanged.  It was indicated that additional albuterol was prescribed as needed.  

The Board observes that the medication list from September 2004 included albuterol inhaler prescribed every six hours as needed.  

In 2005,  the Veteran reported experiencing increased coughing, mucus and using an inhaler twice a day.

The Veteran was afforded a May 2006 VA examination to include for his pulmonary tuberculosis with lesion, right anterior chest (Ghon complex).  He reported his service history and indicated that he had a residual Ghon complex.  He denied having any fevers, chills or chronic cough.  He stated that he experienced some shortness of breath with exertion, but had a long history of smoking and emphysema.  He denied having any symptoms related to tuberculosis.  

On examination the Veteran's breath sounds were noted to be clear, bilaterally.  Pulmonary function testing revealed that FEV-1 was 107 percent of the predicted value post bronchodilator, and that FEV-1/FVC was not available.  

The May 2006 chest X-ray study showed a calcified granuloma in the right upper lobe, but no focal infiltrate, pneumothorax or effusion.  The impression was that of prior granulomatous disease, otherwise negative.  The examiner indicated that the Veteran had a history of active tuberculosis.  His pulmonary function tests were noted to be essentially normal and any respiratory symptoms he had were considered related to his smoking.  An addendum indicated that there was no functional impairment, or effect on the Veteran's physical and sedentary activities from his lesion of the right anterior chest.

The August 2005 treatment notes indicated that the Veteran could not climb a flight of stairs due to dyspnea and back pain.  The October 2005 notes indicated that he reported no history of tobacco use and was to continue combivent for subjective improvement in dyspnea, which was currently stable.  The April 2006 note indicated that combivent/albuterol should be continued.  

In June 2006, the Veteran was noted to have simple acute bronchitis.  In August 2006, an attempt at PFT testing was aborted after the Veteran was too dyspneic to complete it.  A CT scan impression was that of no evidence of interstitial lung disease.  A March 2007 chest X-ray study impression was that of no pulmonary edema or cardiomegaly, and no radiographic findings regarding chest pain.  

The Veteran was afforded an August 2008 VA examination for his right anterior chest lesion, claimed pulmonary tuberculosis.  He denied being hospitalized for any pulmonary-related condition or having experienced asthma attacks or significant shortness of breath.  He was not on any pulmonary-related medications.  

The Veteran did report a chronic slightly productive cough and coughed throughout the night, and especially in the morning. He had been treated on multiple occasions for bronchitis.  He denied having current fevers or chills.  The examination noted that the lungs were clear to auscultation and that there was no evidence tuberculosis caused structural damage to the lungs or evidence of kyphoscoliosis or pectus excavatum.  

Spirometry was technically inadequate because the Veteran was unable to have an adequate pulmonary function test due to persistent coughing.  The results that were obtained indicated normal spirometery according to the percent of predicted values.  He appeared to give his best efforts, but was unable to avoid coughing during testing.  The chest X-ray study showed hyperinflated lungs and old granulomatous disease.  

The diagnosis was that of old granulomatous disease, with no relevant symptoms or sequalae.  There was insufficient pathology to render the diagnosis of pulmonary tuberculosis, and there was no evidence that he had been treated for active tuberculosis.  The Veteran was noted to have chronic bronchitis.  

The treatment records from May 2009 showed that the Veteran continued to experience dyspnea.  

The Veteran was afforded a January 2012 VA respiratory examination, and a history that included a 1953 diagnosis of right upper lobe Gohn's complex was reported.  He reported having had a chest X-ray and being told he had a lesion that was suggestive of old tuberculosis infection.  He had no symptoms.  Following release from service, he reported receiving tuberculosis medication from the health department and receiving no other treatment for the spot on his lung.  He reported no chest pain.  He indicated that he experienced occasional exertional dry cough.  There was no history of hemoptysis, fever or acute respiratory infections, and he was not taking any medication for the spot on his lung.  

The Veteran's condition of a healed old Gohn's complex in the lung was determined not to require pulmonary function testing.  The examiner summarized the Veteran's report of being told he had a spot on his lung due to a previous TB infection, and being given TB medications from Public Health department following service.  The tuberculosis epidemiological record indicated in November 1955 the Veteran was feeling "pretty good" and that the film suggested suspected tuberculosis with a right nodule in September 1955.  The Veteran did not have specific respiratory symptoms related to the spot.  

On examination, there were no abnormal respiratory system findings.  The chest X-ray study of November 2004 was noted to have shown a calcific density in the right upper lobe representing an old granuloma, essentially normal chest.  

The March 2006 chest X-ray study had reported no active pulmonary disease, and evidence of an old granulomatous disease in the right hemithorax was noted.  

The October 2009 computed tomography scan of the thorax showed a calcified pulmonary nodule in the right upper lobe.  By reviewing the series of radiological reports the examiner indicated that it was evident the Gohn's complex remained inactive and that no acute pulmonary condition was identified.  The examiner explained that Ghon's complex was a lesion seen in the lung that was caused by tuberculosis and consisted of a calcified focus of infection of an associated lymph node.  

A November 2012 respiratory examination indicated that the Veteran had a calcified pulmonary nodule in his right upper lobe.  He reported that he had a "spot" on his lungs from a chest X-ray performed in 1953, while on active duty.  The spot was reportedly suggestive of old tuberculosis infection.  He had no respiratory symptoms at the time.  He indicated that, after service, he received tuberculosis medication from the local health department and that he did not currently experience respiratory symptoms, fever, chills, night sweat, cough or weight loss.  The Veteran had clear lung sounds.  

The October 1991 chest X-ray study was noted to show a right upper lobe granuloma.  The April 1993 chest X-ray study was noted to show a stable right upper lobe granuloma.  

An October 2009 computed tomography scan impression was that of a calcified granuloma nodule in the right upper lobe, measuring 6 millimeters.  Pulmonary function testing was not performed.  

According to the examiner, the Veteran had a small calcified pulmonary nodule, indicative of old TB infection which resolved in the 1950s, such that PFT was not indicated.  

The examiner added that the Veteran's respiratory condition did not impact his ability to work.  The examiner reviewed an April 28, 1993 progress note diagnosing a right upper lobe granuloma, stable since 1996.  He also considered the February 1993 statement that the Veteran's right anterior chest lesion (Ghon complex) was "moderate to severe" in nature.  

For a Ghon's complex to be moderate to severe, it was noted that it needed to be active to indicate a moderate to severe infection in the lungs.  The examiner reasoned that the Veteran's VA records contradicted this statement.  Specifically, an October 30, 1991 chest X-ray study showed that there was a right upper lobe granuloma, and an April 26, 1993 chest X-ray study showed that there was a stable right upper lobe granuloma.  An April 28, 1993 report was also noted to indicate that the Veteran's right upper lobe granuloma had been stable since 1986.  

As such there was no indication that the Veteran had a Ghon complex which was active to indicate moderate to severe infection in the lungs, and the records did not support any statement finding activity.  

The examiner concluded that the Veteran's calcified pulmonary nodule of the right upper lobe did not result in any functional impairment, and nether physical nor sedentary employment was impaired thereby.  

In sum, the pulmonary function testing in this case does not establish the necessary requirements for a rating in excess of 10 percent.  However, the Board finds the Veteran's statements regarding his symptoms to include shortness of breath, increased sputum, coughing and tiredness to be credible.  

The Board also observes that there have been various medically documented instances of coughing episodes, increased sputum production and dyspnea such that inhalers have been prescribed.  Since 1991, the medical records have shown that the Veteran's lungs were clear, that his chest was stable, that there were no rales or rhonchi, and that the FEV-1 was 74 to 78 percent of the predicted and that FEV-1/FVC was 80.9 to 81.5 percent of the predicted values.  DLCO has been normal.  There has been a calcified pulmonary nodule in the right upper lobe.

For the reasons, the Board finds that the service-connected disability picture more closely resembles the criteria for a 20 percent rating for the right anterior chest lesion (Ghon's complex, since both the old and the new rating criteria are for application.  38 C.F.R. § 4.97, Diagnostic Codes 6724 (1995); 38 C.F.R. § 4.97, Diagnostic Code 6724.  

Specifically, a 20 percent rating is assignable for inactive pulmonary tuberculosis following moderately advanced lesions with continued disability manifested by emphysema, dyspnea on exertion, and impairment of health.  

In this case, the Veteran reported experiencing shortness of breath, to include when climbing the stairs, and the medical treatment records showed that dyspnea was present and that albuterol inhalers were prescribed.  Accordingly, on this record, an increased rating of 20 percent beginning on September 27, 2001, is for application.   

The preponderance of the evidence, however, is against a higher rating for any period of the appeal.  Specifically, there was no moderate unspecified pneumoconiosis, with considerable pulmonary fibrosis and moderate dyspnea on slight exertion, confirmed by pulmonary function tests with marked impairment of health.  Diagnostic Code 6802 (1995).  

Nor is there an FEV-1 of from 56 to 70 percent of the predicted value, an FEV-1/FVC of from 56 to 70 percent of the predicted value, or a DLCO (SB) of from 56 to 65 percent of  the predicted value.  38 C.F.R. § 4.97, Diagnostic Code 6603, 6845 (2013); 38 C.F.R. § 4.97, Diagnostic Code 6600.  

Nor is there pulmonary involvement with persistent symptoms requiring chronic low dose (maintenance) or intermittent corticosteroids.  Diagnostic Code 6846.  

Nor is there moderately severe chronic bronchitis manifested by persistent cough at intervals throughout the day, considerable expectoration, considerable dyspnea on exercise, rales through the chest, and the beginning of a chronic airway obstruction.  Id. 

The Board has considered the assignment of staged ratings, but finds this is not warranted.

With regard to extraschedular consideration, the threshold determination is whether the disability picture presented in the record is adequately contemplated by the rating schedule.  Thun v. Peake, 22 Vet. App. 111 (2008).  The Veteran's disability picture-to include shortness of breath, coughing and a pulmonary calcified granuloma-is not so unusual or exceptional in nature as to render his schedular rating inadequate.  

The service-connected right anterior upper chest lesion (Ghon's complex) has been evaluated under the applicable criteria that specifically contemplates the level of occupational impairment caused by this level of disability.  Thus, referral for extraschedular consideration in not indicated.  


Lumbosacral strain since November 26, 2009

In April 2003, the RO granted service connection for lumbosacral strain with degenerative disc disease and degenerative joint disease and assigned a 10 percent rating effective on September 27, 1991.  

In a March 2007 Supplemental Statement of the Case, the RO assigned a 40 percent rating for the service-connected lumbar spine disability, effective on May 10, 2006.

The spine rating criteria were changed during the period of the Veteran's claim.  Effective on September 26, 2003, VA revised the criteria for evaluating general diseases and injuries of the spine.  See 68 Fed. Reg. 51,454 (Aug. 27, 2003).  

Under these circumstances, the regulation as it existed prior to the change is applicable to the appellant's claims for the periods prior to and after the dates of the respective regulatory changes, and the revised regulations are applicable from the effective date of the change.  Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003). 

Under former Diagnostic Code 5292, slight, moderate, and severe limitations of lumbar motion warranted 10, 20, and 40 percent ratings, respectively.  38 C.F.R. § 4.71a, Diagnostic Code 5292 (2003).

The old Diagnostic Code 5295 provided for a 40 percent evaluation when severe, with listing of whole spine to opposite side, positive Goldthwaite's sign, marked limitation of forward bending in standing position, loss of lateral motion with osteoarthritic changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295 (2003).

Diagnostic Code 5293, effective prior to September 23, 2002, provided a 60 percent rating for pronounced intervertebral disc syndrome, with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to the site of the diseased disc, and little intermittent relief.  

A 40 percent rating was provided for severe symptomatology manifested by recurring attacks with little intermittent relief.  See 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).

Under the new criteria, a 40 percent rating is warranted when forward flexion of the thoracolumbar spine is 30 degrees or less, or where there is favorable ankylosis of the entire thoracolumbar spine.

Note (1):  VA evaluates any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code. 

Note (2):  (See also Plate V.) For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5242 (2013).

Under the new criteria, the rating schedule also provides that intervertebral disc syndrome (preoperatively or postoperatively) is rated under either the General Rating Formula for Diseases and Injuries of the Spine, or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2013), a 60 percent is assigned for intervertebral disc syndrome with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months. 

Note (1):  For purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2013).

When evaluating a loss of range of motion, consideration is given to the degree of functional loss caused by pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995) (evaluation of musculoskeletal disorders rated on the basis of limitation of motion requires consideration of functional losses due to pain).

Since November 26, 2009, the service-connected lumbosacral strain had been evaluated as 40 percent disabling.  

The Veteran was afforded a January 2012 VA examination that showed that flexion was to 60 degrees, extension to 20 degrees, right and left lateral flexion, and right and left lateral rotation were to 30 degrees or greater.  There was not additional functional loss or impairment.  As such, by definition, there was not unfavorable ankylosis.  Further, there is no indication that the Veteran was prescribed bed rest by a physician for intervertebral disc syndrome.  

The Veteran was afforded a November 2012 VA examination when repetitive motion considering pain was noted to be productive of forward flexion limited to 45 degrees, extension limited to 15 degrees,  right and left lateral rotation and flexion limited to 15 degrees each way.  He had additional functional impairment in the form of pain on movement or less movement than normal.  

In February 2013, the Veteran's son, writing on behalf of his father, indicated that the Veteran's back had significantly deteriorated and commented on his symptoms to include bladder and bowel incontinence as well as numbing, burning, tingling and pain radiating to the lower extremities with related muscle weakness..  

These comments were based on the finding of the November 2012 VA examination, and consideration of the VA medical records through January 2013.  Furthermore, they were made in a discussion of the Veteran's difficulties in relation to employment, and he has since been granted entitlement to a TDIU rating.  As such, remand for further development is not deemed necessary.  

Considering the medical and lay evidence of record, the preponderance of the evidence is against an increased rating because there is not unfavorable ankylosis of the entire thoracolumbar spine or incapacitating periods (requiring bed rest prescribed by a physician) having a total duration of at least six weeks during the previous year.  

Nor was there pronounced intervertebral disc syndrome, with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to the site of the diseased disc, and little intermittent relief.  

As such, on this record, a rating higher than 40 percent under either the former or revised rating criteria is not assignable for the service-connected low back disability.  

The Board notes that the Veteran has been receiving two separate 10 percent disability ratings for radiculopathy of the right and left lower extremities since 2003 and 2004, respectively, such that these issues are not currently before the Board.  

With regard to extraschedular consideration, the threshold determination is whether the disability picture presented in the record is adequately contemplated by the rating schedule.  Thun v. Peake, 22 Vet. App. 111 2008).  

The disability picture includes lumbar spine pain and limitation of motion and is not so unusual or exceptional as to render his schedular rating inadequate.  

The service-connected lumbar disability has been evaluated under the applicable diagnostic code that specifically contemplates the level of occupational impairment caused by this level of disability.



ORDER

An increased evaluation in excess of 40 percent for the service-connected lumbar spine disability beginning of November 25, 2009 is denied.  

An increased rating of 20 percent, but no higher for the service-connected right anterior chest lesion, Ghon's complex, claimed as pulmonary tuberculosis, since September 27, 1991 is granted, subject to the regulations governing the award of monetary benefits.  




REMAND

Service connection for a gastrointestinal disorder

In September 2012, the Board remanded the claim of service connection for a gastrointestinal disorder, with instructions that if any additional competent medical evidence obtained pursuant to the remand indicates a current gastrointestinal disorder might be associated with service, then an appropriate examination was to be afforded to the Veteran.  

As such, the Veteran was afforded a November 2012 VA examination that discussed his GERD, and a September 2013 VA addendum opinion was also provided.  Although the opinion indicated that it was not at least as likely as not that colon polyps or GERD were associated with service, the opinion did not respond to the broader question of whether it is at least as likely as not that any diagnosed gastrointestinal disorder is related to service, including complaints of gastrointestinal symptomatology in service.  

Yet, the Veteran has other gastrointestinal diagnoses.  For example, July 2013 EGD results indicated a diagnosis of chronic gastritis and other incidental findings.  

Accordingly, the Board finds that remand is necessary to obtain an addendum opinion that responds to the question of whether any diagnosed gastrointestinal disorder is related to service and provides an adequate rationale.  

Accordingly, this remaining matter is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  The claims folder, a copy of this REMAND, and access to Virtual VA must be made available to an appropriate VA examiner for the purpose of preparing an addendum opinion in this case.  Following a review of the entire record the examiner must opine whether it is at least as likely as not, i.e., is there a 50/50 chance, that any diagnosed gastrointestinal disorder had its clinical onset during service or otherwise was due to an event or incident of the Veteran's period of active service, including his voiced complaints of gastrointestinal symptomatology during service.  A complete rationale for any opinion offered must be provided.

If the examiner is unable to provide an opinion that fact must be stated and the reasons why an opinion cannot be provided explained.  That is, the examining doctor must specifically explain why the cause of any diagnosed gastrointestinal disorder is unknowable. 

2.  Thereafter, the AOJ should ensure that all requested actions have been accomplished to the extent possible in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action must be undertaken. 

3.  After completing all indicated development,  the AOJ should readjudicate the claim remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


Department of Veterans Affairs


